[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                October 23, 2008
                               No. 07-15802                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 07-14042-CR-KMM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

WILLIAM THOMAS SHIVER,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (October 23, 2008)

Before ANDERSON, HULL and FAY, Circuit Judges.

PER CURIAM:

     Michael Cohen, appointed counsel for William T. Shiver in this direct
criminal appeal, has filed a motion to withdraw from further representation of the

appellant on the ground that the appeal has no arguable merit, and has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Shiver’s conviction and sentence are

AFFIRMED.




                                          2